Citation Nr: 1456538	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  13-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to December 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  He submitted such evidence with a waiver of RO initial consideration.  Thereafter, he submitted additional evidence without a waiver.  As this matter is being remanded anyway, the RO will have an opportunity to consider this additional evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.

VA treatment records show that the Veteran's initial postservice diagnosis of hepatitis C was in March 2012.  The only risk factor he has identified is immunizations by jet injections he received during service.  Following the October 2014 videoconference hearing, he submitted several research articles in support of his claim.  In November 2014, a private physician opined that, because the Veteran had no other identifiable risk factors, his hepatitis C is likely due to the multiple jet injections he received in service.  In light of the contentions and submissions, an examination to secure a medical opinion that adequately addresses the medical question presented is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to be examined by an appropriate physician (e.g., an infectious disease/liver disease specialist) to determine the most likely etiology of his hepatitis C.  The entire record must be reviewed by the examiner and the examiner should elicit from the Veteran all of his potential risk factors for hepatitis C during service and postservice.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify the most likely etiology for the Veteran's hepatitis C.  Specifically, is it at least as likely as not (a 50% or better probability) that hepatitis C was incurred during his active service, to include as due to immunizations by jet injectors or other identified risk factors in service?

(b) If the hepatitis C is determined to be unrelated to risk factors in service, please identify the postservice risk factor(s) considered to be the likely cause and explain why that is so.

The examiner is asked to specifically comment on the articles submitted in support of the Veteran's claim and on the November 2014 opinion by Dr. Joo, expressing, with rationale, agreement or disagreement with the opinion.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

